     Case 2:16-cv-00239-MCE-DMC Document 65 Filed 05/15/20 Page 1 of 1



1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT
9                                       EASTERN DISTRICT OF CALIFORNIA
10
11      WILLIAM SCHROEDER,                               Case: 2:16-cv-00239-MCE-DMC
12                         Plaintiff,                    ORDER OF DISMISSAL
13           v.

14      GILL PETROLEUM, INC., a California
        Corporation; B.N. KARMA, INC., a
15      California Corporation; and Does 1-10,
16                    Defendants.
17
18           In accordance with the parties’ stipulation pursuant to Federal Rule of Civil
19    Procedure 41(a)(1), and good cause appearing, this action is hereby ordered
20    dismissed, with prejudice, each party to bear their own attorneys’ fees and costs.
21
      The matter having now been concluded in its entirety, the Clerk of Court is directed
22
      to close the file.
23
             IT IS SO ORDERED.
24
25
      Dated: May 14, 2020
26
27
28



                                                     1

      ORDER OF DISMISSAL                  Case: 2:16-CV-00239-MCE-DMC
